EXHIBIT 10.9

August 30, 2007

To:     Atticus European Fund LTD

Re:     Adjustments to warrant No. A2 issued by Emisphere Technologies, Inc. on
March 31, 2005 (the “Warrant”)

Dear Warrant Holder:

     Pursuant to the terms of the Warrant, Emisphere Technologies, Inc. (the
“Company”) is required to provide you with notice upon any antidilution
adjustments. As described below, the Company has consummated a financing that
results in a new exercise price for shares subject to the Warrant of $3.98.
Additionally, the Warrant now entitles you to purchase from the Company up to a
total of 376,884 shares of common stock of the Company (“Common Stock”).

     According to the terms and conditions of the Warrant, the Warrant entitles
the holder to purchase up to 375,000 shares (“Warrant Shares”) of Common Stock
at an exercise price for each share of Common Stock of $4.00. Thereafter,
certain antidilution adjustments are required to be made upon the occurrence of
certain events.

     On August 22, 2007, the Company completed the sale (the “Offering”) of
2,000,000 shares of Common Stock and warrants to purchase 400,000 shares of
Common Stock. The shares of Common Stock and warrants were sold together as
units for a negotiated sales price of $3.785. The Common Stock sold in the
Offering had a deemed per share price of $3.76 per share, the last reported sale
price for our common stock on the Nasdaq Global Market on August 16, 2007.
Therefore, pursuant to the terms of the Warrant, the Offering resulted in the
automatic adjustment of the Exercise Price to $3.98 and of the Warrant Shares to
376,884. The calculation reflecting these adjustments is shown below.

     The value of the warrant coverage for the warrants sold in the Offering was
$0.025. Based on the 20% level of warrant coverage, the consideration received
for a warrant to purchase one full share of Common Stock is $0.125 ($0.025
multiplied by 5). The warrants are also subject to an exercise price of $3.948
per share of common stock, resulting in a total price for each share of Common
Stock subject to the warrants of $4.073 ($0.125 plus $3.948). Therefore, the
sale of the warrants in the Offering does not trigger any further antidilution
adjustment to the exercise price of the Warrant.

Adjustment Calculations

Adjustment to Exercise Price

     The Warrant provides that upon the issuance of Additional Shares of Common
Stock (as defined in the Warrant), without consideration or for a consideration
per share less than the Exercise Price in effect on the date of and immediately
prior to such issue, the Exercise Price shall be reduced to a price (calculated
to the nearest cent) determined in accordance with the following formula:

New Exercise Price =  EP1   x    CS1  +  AS1       CS1  +  AS2


where

EP1 = the Exercise Price then in effect;
CS1 = the total number of shares of Common Stock outstanding immediately prior
to such issue calculated on a fully diluted basis, as if all convertible
securities had been fully converted into shares of Common Stock and any
outstanding options bearing an exercise price lower than the price at which the
Additional Shares of Common Stock were issued had been fully exercised as of
such date;
AS1 = the total number of Additional Shares of Common Stock that would have been
issued at the aggregate consideration received by the Company at the Exercise
Price in effect immediately prior to such issuance; and
AS2 = the total number of Additional Shares of Common Stock issued.

New Exercise Price = $4.00   x   29,450,133 + 1,880,000
 29,450,133 + 2,000,000

New Exercise Price = $4.00   x   31,330,133
 31,450,133

New Exercise Price = $3.98

--------------------------------------------------------------------------------

Adjustment to Share Number

     The Warrant provides that upon each adjustment of the Exercise Price, the
number of Warrant Shares shall be adjusted by multiplying such number of Warrant
Shares by a fraction, the numerator of which shall be the Exercise Price in
effect immediately prior to such adjustment and the denominator of which shall
be the Exercise Price in effect after giving effect to such adjustment.

     New Warrant Shares = 375,000   x   $4.00 
          $3.98

     New Warrant Shares = 376,884

     If you have any questions regarding this notice, please contact William T.
Rumble by telephone at (914) 785-4717.

Very truly yours,

 



By:  /s/ William T. Rumble William T. Rumble Corporate Controller


--------------------------------------------------------------------------------